CULPEPPER, Judge.
This is a suit for damages caused when defendant’s left turning tractor struck plaintiff’s overtaking automobile. The district judge held both drivers negligent. From a judgment rejecting both plaintiff’s demand and defendant’s reconventional demand, only the plaintiff has appealed.
The facts show that the plaintiff was driving in a westerly direction on State Highway No. 368, a blacktopped thoroughfare with one lane for traffic in each direction. He approached a tractor also being driven in a westerly direction by defendant’s 15 year old son. The weather was clear and dry and it was during hours of daylight.
*160Plaintiff saw the tractor and turned into the passing lane. When he was about opposite the tractor, it turned left, intending to enter a small graveled road.
The district judge correctly found the tractor driver negligent for turning left at a time when it was not reasonably safe, LSA-R.S. 32:104.
As to the automobile driver, this may not be an intersection within the meaning of LSA-R.S. 32:76, which forbids passing at an intersection. Nevertheless, the district judge correctly found plaintiff negligent for attempting to pass after the tractor driver gave a left turn hand signal at this intersecting gravel road, which was clearly visible and with which plaintiff was familiar.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff appellant.
Affirmed.